Citation Nr: 9925666	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  97-15 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a low back disorder 
secondary to traumatic arthritis of the left knee, status 
post-arthrotomy, with history of chondromalacia and synovitis 
and to traumatic arthritis of the right knee.  

2.  Entitlement to an increased evaluation for traumatic 
arthritis of the left knee, status post-arthrotomy, with 
history of chondromalacia and synovitis, currently evaluated 
as 10 percent disabling.  

3.  Entitlement to an increased evaluation for traumatic 
arthritis of the right knee, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Charles E. Smith, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from March 1966 to February 
1968.  This matter came before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from September 1995 and 
October 1997 rating decisions of the Jackson, Mississippi 
Regional Office (hereinafter "the RO").  The September 1995 
rating decision granted service connection for traumatic 
arthritis of the right knee and assigned a 10 percent 
disability evaluation.  A 10 percent disability evaluation 
was also continued for the veteran' service-connected 
traumatic arthritis of the left knee, status post-arthrotomy, 
with history of chondromalacia and synovitis.  The October 
1997 rating decision denied service connection for a low back 
disorder secondary to the veteran's service-connected 
traumatic arthritis of the left knee, status post-arthrotomy, 
with history of chondromalacia and synovitis and traumatic 
arthritis of the right knee.  The veteran has been 
represented throughout this appeal by a private attorney.  

The Board observes that the veteran has advanced contentions 
on appeal which the Board has construed as claims for 
service-connection for a right hip disorder and for 
entitlement to a total rating for compensation purposes based 
on individual unemployability.  As these issues have neither 
been developed nor certified for review on appeal, they are 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  Service connection is presently in effect for traumatic 
arthritis of the left knee, status post-arthrotomy, with 
history of chondromalacia and synovitis; for traumatic 
arthritis of the right knee; and for hookworm infestation and 
Giardia Lamblia cysts.  

3.  The evidence is not shown to be at least in equipoise as 
to whether a low back disorder is related to the veteran's 
service-connected traumatic arthritis of the left knee, 
status post-arthrotomy, with history of chondromalacia and 
synovitis and traumatic arthritis of the right knee.  

4.  The veteran's left knee disorder is not shown to be 
productive of more than slight impairment of the knee with 
range of motion from 5 to 145 degrees, with functional 
impairment due to pain being adequately compensated by the 
currently assigned rating.  

5.  The veteran's right knee disorder is not shown to be 
productive of more than slight impairment of the knee with 
range of motion from 0 to 150 degrees, with functional 
impairment due to pain being adequately compensated by the 
currently assigned rating.  


CONCLUSIONS OF LAW

1.  A low back disorder is not proximately due to or the 
result of the veteran's service-connected traumatic arthritis 
of the left knee, status post-arthrotomy, with history of 
chondromalacia and synovitis and traumatic arthritis of the 
right knee.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.310(a) (1998).  

2.  The schedular criteria for an evaluation in excess of 10 
percent for traumatic arthritis of the left knee, status 
post-arthrotomy, with history of chondromalacia and synovitis 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 1998); 38 C.F.R. Part 4, including §§ 4.3, 4.7, 4.40, 
4.45, 4.59 and Diagnostic Codes 5003, 5250, 5256, 5257, 5260, 
5261, 7803, 7804 (1998).  

3.  The schedular criteria for an evaluation in excess of 10 
percent for traumatic arthritis of the right knee have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. Part 4, including §§ 4.3, 4.7, 4.40, 4.45, 
4.59 and Diagnostic Codes 5003, 5250, 5256, 5257, 5260, 5261 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is necessary to determine if the veteran has 
submitted well-grounded claims within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1998), and if so, 
whether the Department of Veterans Affairs (hereinafter 
"VA") has properly assisted him in the development of his 
claims.  A "well-grounded" claim is one which is not 
implausible.  Murphy v. Derwinski, 1 Vet.App. 78 (1990).  A 
review of the record indicates that the veteran's claims are 
plausible and that all relevant facts have been properly 
developed.  Accordingly, a remand, in order to allow for 
further development of the record is not appropriate.  

I.  Service Connection for a Low Back Disorder Secondary to 
Traumatic Arthritis of the Left Knee, Status Post-Arthrotomy, 
with History of Chondromalacia and Synovitis and to Traumatic 
Arthritis of the Right Knee

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1998).  Service 
connection is in effect for traumatic arthritis of the left 
knee, status post-arthrotomy, with history of chondromalacia 
and synovitis, for traumatic arthritis of the right knee and 
for hookworm infestation and Giardia Lamblia cysts.  .  

The United States Court of Appeal for Veterans Claims 
(hereinafter "the Court") has held that in order for a 
claim for service connection to be well-grounded, there must 
be (1) competent evidence of a current disability; (2) proof 
as to incurrence or aggravation of a disease or injury in 
service; and (3) competent evidence as to a nexus between the 
inservice injury or disease and the current disability.  See 
Caluza v. Brown, 7 Vet.App. 498 (1995).

The veteran's service medical records do not refer to 
complaints of or treatment for a low back disorder.  A 
December 1966 treatment entry noted that the veteran was seen 
with a swollen knee.  There was a notation as to pre-patella 
bursitis.  A January 1967 entry noted that the veteran 
reported a three-month history of recurrent left knee pain 
and that he had been told he had a "weak muscle".  The 
impression was myotendinous, vagus lateralis.  A later 
January 1967 consultation report indicated that it must be 
considered whether there was a foreign body from an old 
laceration or torn lateral meniscus.  A May 1967 treatment 
entry related that the veteran had internal derangement of 
the left knee with symptoms of chondromalacia of the patella.  
A November 1967 medical board report noted that the veteran 
was admitted with a history of pain, swelling and instability 
of the left knee since October 1966.  It was noted that in 
July 1967, he underwent an arthrotomy of the knee joint, 
which revealed all ligamentous structures to be intact and 
evidence of mild chondromalacia on the under surface of the 
patella.  It was also reported that a diagnosis of chronic 
synovitis was obtained from the pathological section.  The 
final diagnoses included chondromalacia of left patella; 
status following arthrotomy of the left knee; and non-
specific synovitis of the left knee.  A November 1967 
physical evaluation board report indicated a diagnosis of 
post-arthrotomy of the left knee with synovitis and 
chondromalacia.  

The veteran underwent a VA general medical examination in 
February 1969.  There was no reference to a low back 
disorder.  The diagnoses included arthrotomy scar of the left 
knee (for chondromalacia of the patella) and chronic 
synovitis of the left knee.  VA treatment records dated in 
July 1995 indicated that the veteran was treated for his left 
knee disorder.  The veteran underwent a VA orthopedic 
examination in August 1995.  There was no reference to a low 
back disorder and the impression referred to other disorders.  

VA treatment records dated from October 1995 to April 1997 
indicated that the veteran was treated for several disorders.  
A February 1996 entry noted that the veteran complained of 
right-sided numbness and pain as well as lower back pain of 
increasing severity.  The impression, at that time, was 
chronic back pain.  A February 1996 radiological report, as 
to the veteran's lumbosacral spine, noted that there was disc 
space narrowing at all levels except L3-L4.  There was also 
marked hypertrophic spurring of the spine and a questionable 
pars interarticulare's defect at L5.  A March 1996 VA report 
of a magnetic resonance imaging study, as to the veteran's 
lumbosacral spine, indicated an impression of right 
paracentral disc protrusion at L3-L4.  A June 1996 entry 
indicated an assessment of right L4 foraminal stenosis with 
L4 radiculopathy.  

A March 1997 hospital discharge summary noted that the 
veteran had a small right-sided L3-L4 herniated nucleus 
pulposus and a larger right L4-L5 herniated nucleus pulposus 
and foraminal encroachment.  It was reported that the veteran 
had L4 radiculopathy manifest as quadriceps weakness with 
diminished right knee jerk and diminished pinprick and light 
touch along the medial aspect of the right foot.  It was 
noted that the veteran underwent a right L3-L4 decompression 
and diskectomy.  The diagnosis was right L4-L5 and L3-L4 
herniated nucleus pulposus with foraminal stenosis.  An April 
1997 entry indicated an impression of status post right L4 
decompression.  

The veteran underwent a VA orthopedic examination in May 
1997.  He reported that he sustained shrapnel wounds of the 
left knee in Vietnam.  It was noted that there was no history 
of injury to the right knee.  The veteran indicated that he 
had been told that increased stress caused "problems" in 
the right knee.  He also indicated that he began having back 
pain with intermittent numbness in the right foot in 1995.  
It was reported that the numbness gradually involved the 
entire right lower extremity.  There was no history of 
injury.  The examiner indicated an impression of degenerative 
disk disease of the lumbar spine; status post lumbar 
diskectomy (March 1997); and mild osteoarthritis of the left 
knee.  The examiner commented that the veteran did not have 
enough disease in the left knee to cause disease in the right 
knee or the lumbar spine.  The examiner stated that he 
believed that the veteran's lumbar disk problem was unrelated 
to his left knee.  

VA treatment records dated from May 1997 to July 1997 
indicated that the veteran continued to receive treatment for 
multiple disorders.  A May 1997 entry noted that the veteran 
was seen for medication for chronic lower back pain and knee 
pain.  The impression was degenerative joint disease.  

In a January 1998 statement on appeal, W. Paul Wilcox, M.D., 
reported that the veteran had extensive problems that 
involved multiple joints in his body and that he had recently 
suffered an increase in the severity of symptoms.  Dr. Wilcox 
indicated that the veteran had degenerative disc disease in 
his back with subsequent surgery which had continued to give 
the veteran problems.  It was also noted that the veteran had 
developed radiculitis into the right leg which had amplified 
the pain that he had in both his knees.  Dr. Wilcox stated 
that the veteran would never be able to return productively 
to assembly line work and that he also felt emphatically that 
the veteran had become disabled for just about any other type 
of consistent work even if it involved sedentary activity for 
simply long periods of time.  

In a May 1998 statement, Dr. Wilcox reported that the 
veteran's history dated from an injury received in Vietnam in 
1967 when he was hit in the left knee by shrapnel from an 
explosion.  It was noted that the veteran had metallic 
foreign bodies thrown into the left knee which required 
several surgeries and that he had suffered continuous knee 
problems since that time.  Dr. Wilcox stated that over the 
years, he had seen the veteran for many problems related to 
his knees which were aggravated by his work on cement floors.  
Dr. Wilcox indicated that the veteran never had significant 
back problems until 1995 when his back began to give him 
problems in a rather non-specific fashion.  It was observed 
that work-ups, at that time, began to reveal that the veteran 
was developing significant disc disease in his back and there 
was no history of specific back injury to account for such 
disease.  Dr. Wilcox noted that he discussed with the veteran 
that his knees were certainly causing him to carry his low 
back and torso in an abnormal fashion to compensate for 
continuous knee malfunction.  Dr. Wilcox stated that for the 
above reasons, he felt that there was in fact a relation 
between the veteran's back and hip problems and the original 
knee injury that he received in Vietnam basically because of 
the abnormal mechanics precipitated by the knee injury.  

VA treatment records dated from August 1997 to November 1998 
referred to continued treatment.  A February 1998 entry 
indicated an assessment of sacroiliac joint strain.  

At the November 1998 hearing on appeal, the veteran testified 
that he did not receive the Purple Heart Medal.  He stated 
that he had suffered numbness in the right leg and that it 
was later revealed to be the result of nerve impingement from 
the lower back.  The veteran indicated that the numbness in 
the right leg disappeared after surgery.  The veteran also 
noted that he would have slipping of both his right knee and 
left knee.  He further reported that he suffered pain and 
discomfort in his knees.  

The veteran underwent a VA orthopedic examination in December 
1998.  The examiner noted that the claims folder was 
reviewed.  It was reported that the veteran sustained 
shrapnel wounds of the left knee during service and that he 
had subsequently undergone four operations on the left knee.  
It was observed that the veteran began having low back pain 
with intermittent numbness in the right foot in 1995.  There 
was no history of injury and a magnetic resonance imaging 
study, at that time, revealed a protruded L3-L4 disc.  The 
examination report noted that the veteran underwent a right 
L3-L4 diskectomy and decompression in March 1997 and that he 
reported that it was rare for him to have any low back pain.  
The examiner indicated an impression which included 
degenerative disc disease of the lumbar spine; status post 
L3-L4 diskectomy; and mild osteoarthritis of the left knee.  
The examiner commented that he had read Dr. Wilcox's report, 
the operative notes regarding the veteran's last knee 
operation and his back surgery, along with other reports in 
the claims folder.  The examiner indicated that he did not 
believe that the veteran had enough osteoarthritis in the 
left knee or enough gait disturbance to cause disease in the 
right knee or the lumbar spine.  The examiner stated that, in 
other words, the veteran's back disability was unrelated to 
his service-connected left knee.  

The Board has made a careful longitudinal review of the 
record.  It is observed that the record is devoid of 
sufficient objective evidence establishing an etiological 
relationship between the veteran's low back disorder and his 
service-connected traumatic arthritis of the left knee, 
status post-arthrotomy, with history of chondromalacia and 
synovitis and his service-connected traumatic arthritis of 
the right knee.  The Board notes that the veteran's service 
medical records make no reference to complaints of or 
treatment for a low back disorder.  Such records do indicate 
that the veteran was treated for a left knee disorder.  A 
November 1967 physical evaluation board report related a 
diagnosis of post-arthrotomy of the left knee with synovitis 
and chondromalacia.  The Board notes that a February 1969 VA 
general medical examination report and an August 1995 VA 
orthopedic examination report also did not refer to any low 
back disorders.  The Board observes that the first clinical 
reference to a low back disorder was pursuant to a February 
1996 VA treatment entry, approximately twenty-eight years 
after the veteran's separation from service, which noted that 
the veteran complained of right-sided numbness and pain with 
lower back pain of increasing severity.  The impression, at 
that time, was chronic back pain.  A February 1996 
radiological report, as to the veteran's lumbosacral spine, 
indicated that there was disc space narrowing at all levels 
except L3-L4 and that there was marked hypertrophic spurring 
of the spine and a questionable spars interarticulare's 
defect at L5.  A June 1996 treatment entry indicated an 
assessment of right L4 foraminal stenosis with L4 
radiculopathy.  Additionally, the Board observes that a March 
1997 hospital discharge summary noted that the veteran 
underwent a right L3-L4 decompression and diskectomy.  The 
diagnoses were right L4-L5 and L3-L4 herniated nucleus 
pulposus with foraminal stenosis.  

The Board observes that a May 1997 VA orthopedic examination 
report indicated that the veteran reported that he sustained 
shrapnel wounds of the left knee during Vietnam.  The veteran 
indicated that he began having back pain with intermittent 
numbness in the right foot in 1995.  It was reported that the 
numbness gradually involved the entire right lower extremity.  
There was no history of injury.  The examiner indicated an 
impression of degenerative disc disease of the lumbar spine 
and status post lumbar diskectomy (March 1997).  Mild 
osteoarthritis of the left knee was also diagnosed.  The 
examiner commented that the veteran did not have enough 
disease in the left knee to cause disease in the right knee 
or the lumbar spine.  The examiner remarked that he believed 
that the veteran's lumbar disc problem was unrelated to his 
left knee.  The Board observes that the May 1997 VA 
orthopedic examination report, as noted above, indicated that 
the veteran reported that he sustained shrapnel wounds to his 
left knee during service.  The Board notes, however, that the 
veteran's service medical records do not refer to shrapnel 
injuries of the left knee.  

The Board observes that in a May 1998 statement on appeal, 
Dr. Wilcox reported that the veteran's history dated from an 
injury he received in Vietnam when he was hit in the left 
knee by shrapnel from an explosion.  Dr. Wilcox stated that 
he had treated the veteran over the years for many problems 
related to his knees which were aggravated by work on cement 
floors.  Dr. Wilcox indicated that he had discussed with the 
veteran that his knees were causing him to carry his low back 
and torso in an abnormal fashion to compensate for continuous 
knee malfunction.  Dr. Wilcox stated that he felt that there 
was in fact a relation between the veteran's back and hip 
problems and the original knee injury that he received in 
Vietnam basically because of the abnormal mechanics 
precipitated by the knee injury.  The Board notes that Dr. 
Wilcox apparently based his opinion on the history provided 
by the veteran.  There is no indication that Dr. Wilcox was 
able to review the veteran's record prior to providing his 
opinion.  The Board notes that the Court has held that 
evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by the 
examiner, does not constitute "competent medical evidence" 
satisfying the Grotveit v. Brown, 5 Vet.App. 91 (1993) 
requirement.  The Board also observes that although an 
examiner can render a current diagnosis based on his 
examination of the veteran, without a thorough review of the 
record, his opinion regarding etiology can be no better than 
the facts alleged by the veteran.  See Swann v. Brown, 5 
Vet.App. 229, 233 (1993).  As noted above, there is no 
indication that Dr. Wilcox reviewed the veteran's claims 
folder prior to providing his opinion.  There is also no 
evidence that such conclusion was based on anything other 
than the history provided by the veteran, with there being a 
particularly significant departure from what the record 
actually reflects as to the occurrence of a shrapnel injury 
as reported to Dr. Wilcox.  

The Board observes that subsequent VA treatment records 
indicated that the veteran continued to receive treatment for 
both bilateral knee disorders and for a back disorder.  A 
December 1998 VA orthopedic examination report noted that the 
veteran reported that he began having low back pain with 
intermittent numbness in the right foot in 1995.  The 
examiner specifically indicated that he had reviewed the 
veteran's claims folder.  The impression included 
degenerative disk disease of the lumbar spine; status post 
L3-L4 diskectomy; and mild osteoarthritis of the left knee.  
The examiner noted that he had read Dr. Wilcox's report, the 
operative notes regarding the veteran's last knee operation 
and his back surgery and other reports in the claims folder.  
The examiner stated that he did not believe that the veteran 
had enough osteoarthritis in the left knee or enough gait 
disturbance to cause disease in the right knee or the lumbar 
spine.  The examiner specifically indicated that the 
veteran's back disability was unrelated to his service-
connected left knee.  The Board observes that the examiner, 
pursuant to the December 1998 VA orthopedic examination, 
specifically indicated that he had read the veteran's claims 
folder to include the May 1998 statement from Dr. Wilcox.  
Further, after reviewing all such evidence, the examiner 
addressed whether there was an etiological relationship 
between the veteran's low back disorder and his knee 
disorders and provided his reasoning.  The Board finds, 
therefore, that the opinion expressed pursuant to the 
December 1998 VA orthopedic examination report, is more 
probative than the May 1998 opinion indicated by Dr. Wilcox.  
The Board would also point out that the conclusions reached 
pursuant to the December 1998 VA orthopedic examination 
report were similar to those indicated pursuant to the May 
1997 orthopedic examination report.  

The Board notes that the veteran has alleged in statements 
and testimony on appeal that his claimed low back disorder 
was incurred as a result of his service-connected left knee 
disorder and right knee disorder.  The Board notes, however, 
that the veteran is not competent, as a lay person, to assert 
that such disorder is etiologically related to his service-
connected knee disorders, or to otherwise assert medical 
causation.  See Grotveit v. Brown, 5 Vet.App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).  The 
medical evidence of record simply fails to satisfactorily 
indicate that the veteran's low back disorder is 
etiologically related to his service-connected knee 
disorders.  Therefore, service connection is not merited on a 
secondary basis.  38 C.F.R. § 3.310(a) (1998).  Accordingly, 
service connection for a low back disorder secondary to 
traumatic arthritis of the left knee, status post-arthrotomy, 
with history of chondromalacia and synovitis and to traumatic 
arthritis of the right knee is not warranted.  

II.  Increased Evaluation for Traumatic Arthritis of the Left 
Knee,
Status Post-Arthrotomy, with History of Chondromalacia and 
Synovitis

A.  Historical Review

The veteran's service medical records were discussed above.  
In July 1968, service connection was granted for status post-
arthrotomy of the left knee for chondromalacia of the left 
patella and non-specific synovitis.  A 10 percent disability 
evaluation was assigned which has remained in effect.  

B.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1998); 38 C.F.R. Part 4 (1998).  Slight 
impairment of either knee, including recurrent subluxation or 
lateral instability, warrants a 10 percent evaluation.  A 20 
percent evaluation requires moderate impairment.  38 C.F.R. 
Part 4, Diagnostic Code 5257 (1998).  Arthritis due to 
trauma, substantiated by X-ray findings is evaluated as 
degenerative arthritis.  38 C.F.R. Part 4, Diagnostic Code 
5010 (1998).  Degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  These 10 percent 
evaluations are combined, not added, under diagnostic code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. Part 4, Diagnostic 
Code 5003 (1998).  Limitation of flexion of either leg to 45 
degrees warrants a 10 percent evaluation.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  
38 C.F.R. Part 4, Diagnostic Code 5260 (1998).  Limitation of 
extension of either leg to 10 degrees warrants a 10 percent 
evaluation.  A 20 percent evaluation requires that extension 
be limited to 15 degrees.  38 C.F.R. Part 4, Diagnostic Code 
5261 (1998).  Favorable ankylosis of either knee warrants a 
30 percent evaluation.  Ankylosis is considered to be 
favorable when the knee is fixed in full extension, or in 
slight flexion at an angle between 0 and 10 degrees.  38 
C.F.R. Part 4, Diagnostic Code 5256 (1998).  The average 
normal range of motion of the leg and knee is 0 to 140 
degrees.  38 C.F.R. § 4.71 (1998).  

A 10 percent evaluation is warranted for superficial poorly 
nourished scars with repeated ulcerations.  38 C.F.R. Part 4, 
Diagnostic Code 7803 (1998).  A 10 percent evaluation is 
warranted for superficial scars which are tender and painful 
on objective demonstration.  38 C.F.R. Part 4, Diagnostic 
Code 7804 (1998).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45, 4.59 (1998).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1998).  

VA treatment records dated in July 1995 indicated that the 
veteran was treated for his left knee disorder.  A July 1995 
entry noted an impression of degenerative joint disease of 
the left knee, mild, with hypertrophy of the tibial spines.  
The possibility of meniscus tear was also reported.  

The veteran underwent a VA orthopedic examination in August 
1995.  He reported that he could usually walk a couple 
hundred yards.  The veteran reported some soreness and 
burning in the right kneecap area with no swelling.  He 
indicated that the weather did not affect his right knee, but 
that it did affect his left knee.  The examiner reported that 
the veteran had a consistent left limp which increased when 
he tried to walk on his toes and heels.  It was noted that he 
squatted to flex to 140 degrees on the right with a pop which 
may have been from under the patella with full flexion on the 
right side.  The examiner indicated that the left knee flexed 
about 130 degrees without a pop.  The examiner reported that 
the right knee ranged from 0 to 100 degrees flexion, but that 
the veteran had a 1/4 inch anterior drawer laxity and mild 
nonspecific patellar crepitation.  The left knee had a 7 inch 
anterior median parapatellar incisional scar from the old 
original exploration and two lateral and posterolateral scars 
representing removal of cysts or spurs.  It was noted that 
sensation was present and that the left knee was stable.  The 
examiner indicated that the left knee flexed to only 135 
degrees as compared to 140 degrees on the right.  There was 
mild popliteal tension and tenderness on the left.  As to an 
impression, the examiner indicated that, pending review of X-
rays, the veteran had an old dysfunction of the left knee 
following muscle impairment from "shrapnel" and with 
subsequent surgeries including an arthroscopy said to have 
shown cartilage damage and spurs, good range of motion and 
stability, but symptoms of traumatic arthritis including in 
the patello-femoral region on the left.  The examiner also 
indicated that there was mild patello-femoral articulation 
degeneration of the right knee with quite good function at 
least partially related to the service-connected original 
injury on the left.  A September 1995 rating decision 
recharacterized the veteran's service-connected left knee 
disorder as traumatic arthritis of the left knee,  status 
post-arthrotomy, with history of chondromalacia and 
synovitis.  The 10 percent disability evaluation was 
continued.  

VA treatment records dated from October 1995 to April 1997 
indicated that the veteran was treated for several disorders.  
An October 1995 hospital operation report noted that the 
veteran underwent surgery on the left knee.  A later October 
1995 entry noted that the veteran had -5 degrees of full 
extension of the left knee and 100 degrees of flexion.  A 
February 1996 entry noted that the veteran complained of 
right knee pain which he indicated had started spontaneously 
three years earlier.  He also reported that it felt as if his 
knee slipped out.  The examiner noted that the veteran had 
full range of motion with no effusion.  The patella and all 
of the veteran's leg was stable.  The impression was right 
knee pain of unknown etiology.  A January 1997 entry noted 
that the veteran complained of bilateral knee pain.  The 
impression included varus degenerative joint disease on the 
left and possible lateral meniscus on the right.  

The veteran underwent a VA orthopedic examination in May 
1997.  He reported that he had intermittent pain and weakness 
in the left knee and that it would sometimes "give away".  
He also stated that he had burning pain on the medial side of 
the right knee with popping and catching.  The veteran noted 
that his right knee was beginning to get "weak".  The 
examiner reported that the veteran had multiple short scars 
on the lateral aspect of the left knee and a longer median 
parapatellar scar.  The examiner noted that the veteran 
lacked the last 5 degrees of extension and flexed the knee to 
140 degrees.  It was noted that there was no swelling, 
effusion, retropatellar crepitation or ligamentous laxity.  
The left knee was tender along the joint line.  As to the 
right knee, the examiner noted that the veteran had full 
extension and 150 degrees of flexion.  There was no swelling, 
effusion, retropatellar crepitation, tenderness or 
ligamentous laxity.  The examiner indicated that X-rays of 
the left knee revealed slight narrowing of the articular 
cartilage in the medial compartment with elongation of the 
tibial spines.  A tiny osteophyte was also noted on the 
superior pole of the patella and a small osteophyte was noted 
on the lateral rim of the tibia.  There was a small bone 
island in the distal femur.  As to the right knee, there was 
a 4 mm by 10 mm ovoid mass posterior to the femur just above 
the condyles which was probably in the capsule.  It was noted 
that such could be loose in the knee, but his history did not 
suggest that to be the case.  There was also a tiny 
osteophyte on the proximal pole of the patella and no 
significant narrowing of the articular cartilage.  The 
impression included mild osteoarthritis of the left knee.  

VA treatment records dated from May 1997 to November 
indicated that the veteran continued to receive treatment for 
multiple disorders.  A January 1998 entry indicated that the 
veteran's right knee ligaments were intact with no pain.  

The veteran underwent a VA orthopedic examination in December 
1998.  He reported that the left knee would hurt with 
prolonged walking or standing.  He stated that his left knee 
would sometimes feel "weak" and would swell intermittently, 
but that it did not give way.  As to his right knee, the 
veteran reported that it was "sore inside".  He complained 
of pain and swelling with excessive walking or standing.  The 
examiner reported that the veteran's left knee was slightly 
larger than the right knee.  There was no detectable 
effusion, quadriceps atrophy or retropatellar crepitation.  
The examiner noted that with the knee flexed 30 degrees, he 
was unable to sublux the patella laterally.  The examiner 
indicated that the veteran lacked the last 5 degrees of 
extension and flexed to 145 degrees.  The collateral 
ligaments were stable to varus and valgus stress in 5 and 30 
degrees of flexion.  The examiner indicated that the anterior 
drawer test and the posterior drawer test were negative.  It 
was noted that there was a well-healed long medial 
parapatellar scar and several arthroscopic portal scars.  As 
to the right knee, the examiner reported that the veteran had 
full extension and 150 degrees of flexion.  There was no 
swelling, effusion, quadriceps atrophy or ligamentous laxity.  
The examiner noted that there was a trace of retropatellar 
crepitation.  The collateral ligaments were stable to varus 
and valgus stress in extension and 30 degrees of flexion.  
The anterior drawer test and posterior drawer test were 
negative.  The examiner indicated an impression which 
included mild osteoarthritis of the left knee.  

The Board has weighed the evidence of record.  It is observed 
that the clinical and other probative evidence of record 
fails to indicate that the veteran suffers from 
symptomatology productive of more than slight impairment of 
the left knee with recurrent subluxation or lateral 
instability.  38 C.F.R. Part 4, Diagnostic Code 5257 (1998).  
The most recent December 1998 VA orthopedic examination 
report noted that the veteran reported that his left knee 
would hurt with prolonged walking or standing.  He indicated 
that his left knee would sometimes feel "weak" and would 
swell intermittently.  It was noted that the left knee did 
not give way.  The examiner reported, as to the left knee, 
that there was no detectable effusion, quadriceps atrophy or 
retropatellar crepitation.  The examiner noted that with the 
veteran's knee flexed 30 degrees, he was unable to sublux the 
patella laterally.  The examiner also indicated that the 
collateral ligaments were stable to varus and valgus stress 
in 5 and 30 degrees of flexion.  The anterior drawer test and 
the posterior drawer test were negative.  The impression 
included mild osteoarthritis of the left knee.  

Additionally, the Board observes that a May 1997 VA 
orthopedic examination report noted that the veteran reported 
that he had intermittent pain and weakness of the left knee 
and that it would sometimes "give away".  The examiner 
reported that there was no swelling, effusion, retropatellar 
crepitation or ligamentous laxity.  The knee was noted to be 
tender along the joint line.  The impression included mild 
osteoarthritis of the left knee.  Further, an August 1995 VA 
orthopedic examination report noted that the veteran's left 
knee was stable.  The examiner noted that there was mild 
popliteal tension and tenderness on the left.  The Board 
observes that the medical evidence clearly fails to indicate 
that the veteran suffers from moderate impairment of the left 
knee with recurrent subluxation or lateral instability as 
required for a 20 percent evaluation pursuant to the 
appropriate schedular criteria noted above.  The examiner, 
pursuant to the December 1998 VA orthopedic examination 
report, specifically indicated that he was unable to sublux 
the patellar laterally.  It was also noted that the veteran's 
collateral ligaments were stable to varus and valgus stress 
in 5 and 30 degrees of flexion.  Moderate impairment is 
simply not shown by the evidence of record.  

The Board further observes that the December 1998 VA 
orthopedic examination report noted that the veteran lacked 5 
degrees of extension and that he flexed to 145 degrees.  
Additionally, the May 1997 VA orthopedic examination report 
noted that the veteran lacked the last 5 degrees of extension 
of the left knee and that he flexed to 140 degrees.  There 
was a notation, at that time, that the veteran was tender 
along the joint line.  An October 1995 VA treatment entry, 
subsequent to left knee surgery, related that the veteran had 
-5 degrees of full extension of the left knee and 100 degrees 
of extension.  The Board observes that the evidence of record 
fails to indicate that flexion of the veteran's left knee is 
limited to 45 degrees or that extension is limited to 10 
degrees as required for a 20 percent evaluation pursuant to 
38 C.F.R. Part 4, Diagnostic Codes 5003, 5010, 5260, 5261 
(1998).  Although tenderness along the joint line was noted 
pursuant to the May 1997 VA orthopedic examination report, 
such was not noted pursuant to the subsequent December 1998 
VA orthopedic examination report.  Also, the range of motion 
indicated pursuant to such examination reports are clearly 
not indicative of an increased evaluation.  Further, 
ankylosis of the left knee has not been shown.  38 C.F.R. 
Part 4, Diagnostic Code 5256 (1998).  

The Board additionally notes that the clinical and other 
probative evidence of record fails to indicate that the 
veteran suffers from poorly nourished scars with repeated 
ulcerations or tender and painful scars on objective 
demonstration such as would warrant a separately assigned 
compensable rating.  38 C.F.R. Part 4, Diagnostic Codes 7803, 
7804 (1998).  The December 1998 VA orthopedic examination 
report noted that there was a well-healed long medial 
parapatellar scar and several arthroscopic portal scars.  
Also, the May 1997 VA orthopedic examination report related 
that the veteran had multiple short scars on the lateral 
aspect of the left knee and a longer median parapatellar 
scar.  There was no reference to poorly nourished scars with 
repeated ulcerations or to tender and painful scars.  The 
Board also finds that the veteran's present disability 
evaluation encompasses his objectively ascertainable 
functional impairment due to pain.  38 C.F.R. §§ 4.40, 4.45, 
4.59 (1998).  Moreover, there is no clinically identifiable 
pathology warranting extended discussion as to whether a 
separately assigned compensable rating is appropriate.  
Accordingly, the Board concludes that an increased evaluation 
for traumatic arthritis of the left knee, status post-
arthrotomy, with history of chondromalacia and synovitis, is 
not warranted.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1997).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Veterans Appeals 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).




III.  Increased Evaluation for Traumatic Arthritis of the 
Right Knee

A.  Historical Review

The veteran's service medical records were discussed above.  
A February 1969 VA general medical examination report 
indicated diagnoses including arthrotomy scar, left knee (for 
chondromalacia of the left patella) and chronic synovitis, 
left knee.  

As noted pursuant to the discussion of the issues above, the 
veteran underwent a VA orthopedic examination in August 1995.  
As to an impression, the examiner indicated that there was 
mild patello-femoral articulation degeneration of the right 
knee with quite good function that was at least partially 
related to the service-connected original injury on the left.  

In September 1995, service connection was granted for 
traumatic arthritis of the right knee.  A 10 percent 
disability evaluation was assigned effective July 11, 1995.  
The 10 percent disability evaluation has remained in effect.  

The Board notes that according to a recent decision of the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court"), because this appeal ensues from 
the veteran's disagreement with the rating assigned in 
connection with his original claim for service connection for 
a right knee disorder, the potential for the assignment of 
separate, or "staged," ratings for separate periods of 
time, based on the facts found, must be considered.  
Fenderson v. West, 12 Vet.App. 119 (1999)  In this case, the 
RO has not assigned separate staged ratings for the veteran's 
service-connected traumatic arthritis of the right knee.  

The Board observes that the veteran has not been prejudiced 
by the RO's referring to his claim, as to this matter, as an 
"increased [evaluation]" although the appeal has been 
developed from his original claim.  In this regard, in both 
the rating decision of September 1995, which granted service 
connection for traumatic arthritis of the right knee, and the 
subsequent November 1995 and October 1997 rating decisions, 
the RO addressed all of the evidence of record and the 
assigned 10 percent disability evaluation was continued.  
Thus, the veteran was not harmed by the absence of "staged" 
ratings.  See Fenderson.  

B.  Increased Evaluation

The Board has made a careful longitudinal review of the 
record.  It is observed that the clinical and other probative 
evidence of record fails to indicate that the veteran suffers 
from symptomatology productive of more than slight impairment 
of the right knee with recurrent subluxation or lateral 
instability.  38 C.F.R. Part 4, Diagnostic Code 5257 (1998).  
The most recent December 1998 VA orthopedic examination 
report noted that the veteran reported that his right knee 
was "sore inside".  He complained of pain and swelling with 
excessive walking or standing.  The examiner noted that there 
was no swelling, effusion, quadriceps atrophy or ligamentous 
laxity of the right knee.  The examiner reported that there 
was a trace of retropatellar crepitation.  It was noted that 
the collateral ligaments were stable to varus and valgus 
stress in extension and 30 degrees of flexion.  The 
impression did not refer to a right knee disorder.  

Additionally, the Board observes that a May 1997 VA 
orthopedic examination report noted that the veteran 
indicated that he had burning pain on the medial side of the 
right knee with popping and catching.  He also reported that 
his right knee was beginning to get "weak".  The examiner 
noted, as to the right knee, that there was no swelling, 
effusion, retropatellar crepitation, tenderness or 
ligamentous laxity.  Further, a January 1998 VA treatment 
entry indicated that the veteran's right knee ligaments were 
intact with no pain.  Also, an August 1995 VA orthopedic 
examination report noted that the veteran had a 1/4 inch 
anterior drawer laxity and mild nonspecific crepitation in 
the right knee.  The Board observes that the medical evidence 
clearly fails to indicate that the veteran suffers from 
moderate impairment of the right knee with recurrent 
subluxation or lateral instability as required for a 20 
percent evaluation pursuant to the appropriate schedular 
criteria noted above.  The December 1998 and May 1997 VA 
orthopedic examination reports do not indicate that the 
veteran suffers from recurrent subluxation or lateral 
instability of the right knee.  Also, the prior August 1995 
VA orthopedic examination report solely referred to a 1/4 
inch anterior drawer laxity.  Moderate impairment has not 
been shown by the evidence of record.  

The Board further observes that the December 1998 VA 
orthopedic examination report noted, as to the veteran's 
right knee, that he had full extension and 150 degrees of 
extension.  Additionally, the May 1997 VA orthopedic 
examination report also indicated that the veteran had full 
extension of the right knee with 150 degrees of extension.  
The Board observes that the evidence of record fails to 
indicate that flexion of the veteran's right knee is limited 
to 45 degrees or that extension is limited to 10 degrees as 
required for a 20 percent evaluation pursuant to 38 C.F.R. 
Part 4, Diagnostic Codes 5003, 5010, 5260, 5261 (1998).  
Further, ankylosis of the left knee has not been shown.  38 
C.F.R. Part 4, Diagnostic Code 5256 (1998).  The right knee 
range of motion indicated by the evidence of record is simply 
not indicative of an increased evaluation.  The Board also 
finds that the veteran's present disability evaluation 
encompasses his objectively ascertainable functional 
impairment due to pain.  38 C.F.R. §§ 4.40, 4.45, 4.59 
(1998).  Moreover, there is no clinically identifiable 
pathology warranting extended discussion as to whether a 
separately assigned compensable rating is appropriate.  
Although some laxity has been noted, there is no compensable 
limitation of motion related to the veteran's arthritis.  
Accordingly, the Board concludes that an increased evaluation 
for traumatic arthritis of the right knee is not warranted.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1997).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Veterans Appeals 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).


ORDER

Service connection for a low back disorder secondary to 
traumatic arthritis of the left knee, status post-arthrotomy, 
with history of chondromalacia and synovitis and to traumatic 
arthritis of the right knee is denied.  An increased 
evaluation for traumatic arthritis of the left knee, status 
post-arthrotomy, with history of chondromalacia and 
synovitis, is denied.  An increased evaluation for traumatic 
arthritis of the right knee is denied.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

